Filed 4/25/13 P. v. Livingston CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G046281

                    v.                                                 (Super. Ct. No. 06CF0208)

MEGHAN VICTORIA LIVINGSTON,                                            OPINION

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Daniel J.
Didier, Judge. (Retired Judge of Orange Super. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.) Dismissed.
                   Laurel M. Nelson, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and
Ronald A. Jakob, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
              Defendant Meghan Victoria Livingston pleaded guilty to arson of an
inhabited dwelling (Pen. Code, § 451, subd. (b)) and sentenced to three years in state
prison. After she violated parole, she was committed to the State Department of Mental
Health for treatment as a mentally disturbed offender. (Pen. Code, § 2960 et seq.) In
December 2011, the court granted the district attorney‟s petition to extend defendant‟s
commitment for another year based on the opinion of an appointed psychologist.
Defendant appeals, contending the case should not have proceeded to trial after the
prosecutor was advised her current treating psychiatrist had opined her mental disorder
was in remission and she no longer posed a substantial risk to others. She also argues no
substantial evidence supports the extended commitment order.
              While this appeal was pending, defendant was discharged from the state
hospital and we requested informal letter briefs “explaining why the appeal should not be
dismissed as moot.” The Attorney General argues the case is moot because defendant
“has already received the relief which she sought through reversal of the 2011
judgment . . . .” We agree. “„“[A] case becomes moot when a court ruling can have no
practical effect or cannot provide the parties with effective relief.”‟” (People v.
Gregerson (2011) 202 Cal.App.4th 306, 321.) Because defendant “has already received
the relief [s]he seeks from us” (ibid.), the appeal is moot.
              Defendant urges us to resolve her appeal because otherwise the issues “are
likely to evade . . . consideration in the future” due to the time constraints involved in the
appeal process. We are not persuaded. Although we have discretion to consider “„an
issue of broad public interest that is likely to recur‟” (Blakely v. Superior Court (2010)
182 Cal.App.4th 1445, 1455, fn. 3), defendant has not shown the issues she raised are
likely to reoccur or that they involve the public interest. To the contrary, whether
defendant‟s extended commitment proceedings should have been terminated based on an
alleged opinion from her current treating physician, and the sufficiency of the evidence to
support such an order, both depended upon the particular facts of her case.

                                              2
            The appeal is dismissed.




                                           RYLAARSDAM, J.

WE CONCUR:



O‟LEARY, P. J.



FYBEL, J.




                                       3